 

Exhibit 10.1

 

1



Employment Agreement

 

THIS AGREEMENT made as of the 1st day of July, 2014, between Western Graphite
Inc, a corporation incorporated under the laws of the State of Nevada, and
having its principal place of business at Tallahassee, Florida (the "Employer"
or “Company”); and David Wimberly, of the City of Monticello, Florida in the
State of Florida (the "Employee").

 

WHEREAS the Employer desires to obtain the benefit of the services of the
Employee, and the Employee desires to render such services on the terms and
conditions set forth.

 

IN CONSIDERATION of the promises and other good and valuable consideration (the
sufficiency and receipt of which are hereby acknowledged) the parties agree as
follows:

 

1.Employment

 

The Employee agrees that he will at all times faithfully, industriously, and to
the best of his skill, ability, experience and talents, perform all of the
duties required of his position. In carrying out these duties and
responsibilities, the Employee shall comply with all Employer policies,
procedures, rules and regulations, both written and oral, as are announced by
the Employer from time to time. It is also understood and agreed to by the
Employee that his assignment, duties and responsibilities and reporting
arrangements may be changed by the Employer in its sole discretion without
causing termination of this agreement.

 

2.Position Title

 

As Chairman and Chief Executive Officer, the Employee is required to perform the
following duties and undertake the following responsibilities in a professional
manner.

(a)Overall management of the Company;

(b)Preparation of strategic plans for Company;

(c)Management of all other employees of the Company;

(d)Interaction with Board of Directors of Company;

(e)Interaction with all outside Consultants, Accountants, Attorneys and Advisors
to the Company;

(f)Management of all SEC filings for the Company in coordination with all
Consultants, Accountants, Attorneys and Advisors to the Company;

(g)Other duties as may arise from time to time and as may be assigned to the
Employee by the Board of Directors.

 

3.Compensation

 

(a)As full compensation for all services provided the employee shall be paid at
the rate of $7,500.00 per month. Such payments shall be subject to such normal
statutory deductions by the Employer.

(b)A Bonus will be payable to Employee upon declaration of the Board of
Directors and based upon, among other things, profitability, growth in
valuation, etc.

(c)The salary mentioned in paragraph (l)(a) shall be review on an annual basis,
but the Employee is so appointed for a period of five years initially.

(d)All reasonable expenses arising out of employment shall be reimbursed
assuming same have been authorized prior to being incurred and with the
provision of appropriate receipts.

(e)Office expenses of $1,200 per month will be paid in support of the office
space used by Western Graphite Inc. located at 1045 East Washington Street,
Monticello, Florida 32344.

 



 

2

 

4.Vacation

 

The Employee shall be entitled to vacations in the amount of two (2) weeks per
annum.

  

5.Benefits

 

The Employee shall be responsible for his own health insurance; however a
Medical Reimbursement Plan shall be in place for any items not so covered.

  

6.Performance Reviews

 

The Employee will be provided with a written performance appraisal at least once
per year and said appraisal will be reviewed at which time all aspects of the
assessment can be fully discussed.

  

7.Termination

 

(a)The Employee may at any time terminate this agreement and his employment by
giving not less than two weeks written notice to the Employer.

(b)The Employer may terminate this Agreement and the Employee’s employment at
any time, without notice or payment in lieu of notice, for sufficient cause.

(c)The Employer may terminate the employment of the Employee at any time without
the requirement to show sufficient cause pursuant to (b) above, provided the
Employer pays to the Employee an amount as required by the Employment Standards
Act 2000 or other such legislation as may be in effect at the time of
termination. This payment shall constitute the employees entire entitlement
arising from said termination.

 

8.Non- Competition

 

(1)It is further acknowledged and agreed that following termination of the
employee’s employment with Western Graphite Inc for any reason the employee
shall not hire or attempt to hire any current employees of Western Graphite Inc.

 

9.It is further acknowledged and agreed that following termination of the
employee’s employment with Western Graphite Inc. for any reason the employee
shall not solicit business from current clients or clients who have retained
Western Graphite Inc. in the 6 month period immediately preceding the employee’s
termination.



 



 

3

 

10.Laws

 

This agreement shall be governed by the laws of the State of Florida.

  

11.Independent Legal Advice

 

The Employee acknowledges that the Employer has provided the Employee with a
reasonable opportunity to obtain independent legal advice with respect to this
agreement, and that either:

 

(a)The Employee has had such independent legal advice prior to executing this
agreement, or;

(b)The Employee has willingly chosen not to obtain such advice and to execute
this agreement without having obtained such advice.

  

12.Entire Agreement

 

This agreement contains the entire agreement between the parties, superseding in
all respects any and all prior oral or written agreements or understandings
pertaining to the employment of the Employee by the Employer and shall be
amended or modified only by written instrument signed by both of the parties
hereto.

  

13.Severability

 

The parties hereto agree that in the event any article or part thereof of this
agreement is held to be unenforceable or invalid then said article or part shall
be struck and all remaining provision shall remain in full force and effect.

 

[Signature Page follows]

 

 

4

 

IN WITNESS WHEREOF the Employer has caused this agreement to be executed by its
duly authorized officers and the Employee has set his hand as of the date first
above written.

  

SIGNED, SEALED AND DELIVERED in the presence of:

 



/s/ David Wimberly    David Wimberly       /s/ Karl Schilling   Karl Schilling  
Human Resources Director  



 



 

 

 

 

